Citation Nr: 1404534	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-40 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative osteoarthritis of the lumbar spine, with lumbar paravertebral muscle spasm and disc bulges from L3-L4 to L5-S1, for the portion of the appeal period extending from March 7, 2008 to May 3, 2013 (excluding an active duty period); and in excess of 40 percent from May 4, 2013, forward.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION


The Veteran had active service from June 1992 to October 1992, October 2003 to July 2004, November 2006 to March 2008, and from April 2011 to March 2012.  The Veteran has been awarded the Combat Action Badge based on the period of service from November 2006 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was previously before the Board in April 2013, at which time it was remanded for additional development.  There has been substantial compliance with April 2013 remand directives, and the case has returned to the Board for further appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

For the sake of clarification the Board notes that the Veteran had appealed two other service connection claims relating to a skin condition of the cheek and left hand condition, which were addressed and remanded in the April 2013 Board remand.  While pending appellate consideration, both of those claims were granted in a July 2013 rating action.  Accordingly, those claims are no longer in appellate status and will not be addressed herein.  

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims. A January 2014 review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  Audiological findings of record fail to establish that the Veteran has demonstrated that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater in either ear, or that auditory thresholds for at least three of the frequencies are 26 decibels or more, or that speech recognition is less than 94 percent, in or post-service, since the service connection claim for hearing loss was filed in July 2008.   

2.  The Veteran's hearing acuity does not meet the threshold requirements for a disability due to impaired hearing for VA purposes.

3.  For the portion of the appeal period extending from March 7, 2008 to May 3, 2013, the Veteran's disability of the lumbar spine was manifested primarily by pain on motion, and full to nearly full motion, to include in both flexion and extension; it was not manifested by flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of no greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

4.  For the portion of the appeal period extending March 7, 2008 to May 3, 2013, the evidence does not reflect that the Veteran's disability of the lumbar spine resulted in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during any year within that appeal period.  

5.  At no time during the appeal period extending from May 4, 2013,or otherwise, has the Veteran's service-connected low back disability been manifested by unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; or incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.

6.  Throughout the appeal period there has been no objective evidence of neurological manifestations, or bowel or bladder impairment, associated with the disability of the lumbar spine.   

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  For the portion of the appeal period extending from March 7, 2008 to May 3, 2013, the criteria for an initial evaluation in excess of 10 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2013).   

3.  For the portion of the appeal period extending from May 4, 2013 forward, the criteria for an evaluation in excess of 40 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The Board finds that with respect to the service connection claim for bilateral hearing loss on appeal, the VCAA duty to notify was satisfied by letters sent to the Veteran in July 2008.  The letter addressed all required notice elements and was sent prior and subsequent to the unfavorable decision issued by the agency of original jurisdiction (AOJ) in August 2008.  With respect to the increased initial rating claim for a low back disability, the VCAA duty to notify was also satisfied by way of a letter sent to the Veteran dated in July 2008, addressing the elements of service connection prior to the grant of service connection.  As this is an appeal arising from a grant of service connection for a low back disability, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in the July 2008 correspondence.  Subsequent adjudication of the claims on appeal was undertaken in a Statement of the Case (SOC) issued in August 2010 and in Supplemental SOCs issued in February 2012 and July 2013.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured the failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after the decision and readjudicating claim and notifying the claimant of such readjudication in the statement of the case).  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's available STRs have been obtained.  The file contains a September 2010 memorandum to the effect that the Veteran's STRs of the Puerto Rico National Guard dated from June to October 1992, and from October 2003 to July 2004 are not available for review, and this fact will be considered to the extent relevant.  The Veteran was informed of this fact in September 2010.   

When, as here, service records are lost or missing through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist a claimant in developing a claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that VA has met this heightened duty.  As multiple inquiries have been made to obtain the outstanding records and the AOJ has both been informed that no such records are available and has appropriately informed the Veteran - and the Veteran has not indicated that he possesses any copies of the outstanding records - the Board also finds that any further efforts to obtain these records would be futile.

VA treatment records are on file and VA examinations have taken place in 2008, 2011 and 2013.  The Veteran has not maintained that these examinations were in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38  U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

In July 2008, the Veteran filed original service connection claims for bilateral hearing loss 

A VA audiology consult of November 2004 revealed hearing within normal limits bilaterally.  On audiometric testing, pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
15
15
LEFT
15
15
15
15
15

The average pure tone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 16 bilaterally.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 94 percent in the left ear.

In August 2008, a VA audiology examination was conducted.  The Veteran complained of hearing loss and gave a 15 year history of military related noise exposure.  On audiometric testing, pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
20
LEFT
15
15
20
20
25

The average pure tone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 21.25 in the right ear and 20 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in ears, bilaterally.  Bilateral normal hearing from 250 to 8,000 hertz was diagnosed.  

The Veteran's National Guard records include an audiogram dated in May 2009 done 14 hours after the Veteran had been exposed to noise in conjunction with his National Guard duty.  On audiometric testing, pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
75
90
95
85
70
LEFT
75
90
90
85
100

Also included in the National Guard records is a June 2010 audiogram. On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
30
LEFT
25
35
25
30
45

A VA audiology examination was conducted in March 2011 and the claims file was reviewed.  On audiometric testing, pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
15
10
10
25

The average pure tone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 13.75 in the right ear and 15 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Clinically normal hearing was diagnosed.   

In April 2013, another VA audiology examination was conducted and the claims file was reviewed.  The examiner summarized audiological tests from November 2004 to June 2010, and noted that testing of May 2009 and June 2010 contained questionable results.  

On audiometric testing, pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
10
10
5
5
20

The average pure tone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 12 in the right ear and 10 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Clinically normal hearing was diagnosed.  The examiner commented that the Veteran may have had  a significant change in hearing threshold in service, indicating noise exposure or acoustic trauma, but this does not meet the criteria 6to be considered a disability for VA purposes. 

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection for certain chronic diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).   The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38  C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).   

The Veteran claims that service connection for bilateral hearing loss is warranted, as he asserts that he has decreased hearing acuity as a result of exposure to acoustic trauma during active service.   

In light of the Veteran's receipt of a Combat Action Badge, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.   

Here, the provisions of section 1154(b) are applicable as to the material issue of service incurrence of acoustic trauma and that is established in this case. However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).   

As discussed above, service connection for impaired hearing is subject to the threshold requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA purposes.  In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the Veteran currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. § 3.385. 

In this case, VA audiological evaluations of November 2004, August 2008, March 2011, and April 2013, confirm that there has repeatedly, on valid and reliable testing, been no indication of hearing impairment which meets the threshold levels for impairment as discussed in 38 C.F.R. § 3.385.  

The Board does acknowledge that the record contains two audiological tests which reflect that the Veteran had met the threshold requirements of 38 C.F.R. § 3.385, on isolated occasions during the appeal period.  However, findings made in May 2009 were so inconsistent with all other testing, essentially revealing almost complete bilateral deafness, that the Board must question the validity and accuracy of such isolated findings.  Findings made in June 2010, also revealed hearing impairment, again inconsistent with all other findings, both prior and subsequent, again indicative of questionable validity and accuracy, as pointed out by the VA examiner in April 2013.  In both events, subsequent valid and reliable VA audiological testing was conducted in both March 2011 and April 2013, revealing no threshold hearing disability under the VA definition found at 38 C.F.R. § 3.385.  Accordingly, given the questionable reliability of the May 2009 and June 2010 test results, as evidenced by their inconsistency with all other pertinent test results, the Board does not find that either test provides a reliable basis upon which to find that the threshold requirements for a hearing disability are met.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, valid and reliable audometric data fails to reveal the there has been evidence of bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 from 2004, forward.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Here, while it has been established that the Veteran sustained in-service acoustic trauma, since the clinical evidence shows that the Veteran does not currently have a hearing loss disability, as defined by the applicable regulation, the claim must be denied.   

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that he experiences impaired hearing acuity and sustained acoustic trauma in service, both of which are considered credible accounts.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007); (the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing hearing loss during service).  Indeed, the Board does not doubt that the Veteran does suffer from some reduction in hearing acuity as a result of his military service.  However, the objective audiometric evaluation results are entitled to more probative weight than his contentions regarding his hearing acuity in determining whether a current hearing disability exists in accordance with VA standards.  Such a determination is made by a virtue of a showing of hearing deficit meeting the threshold criteria set forth in 38 C.F.R. § 3.385.  In this case, the numeric designations shown on valid and reliable audiometric and speech recognition testing conducted since 2004 do not indicate that the Veteran's hearing acuity is severe enough to constitute a disability for VA compensation purposes. Significantly, the Veteran has not provided any persuasive statements, testimony or evidence establishing or even suggesting that those examination findings were in any way inaccurate or that his hearing impairment has become worse since last examined in April 2013.  

As the preponderance of the evidence is against the service connection claim for bilateral hearing loss, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased/Initial Evaluation Low Back

The Veteran's claim for higher evaluations for his low back disability was placed in appellate status by his disagreement with the initial rating awards.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1  4.10.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013). The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Background

The Veteran filed an original service connection claim for a low back condition in July 2008.  

A VA general medical examination was conducted in August 2008 and medical records were reviewed.  The Veteran gave a history of back problems since 2007.  Complaints included weekly sharp back pain, estimated as 5/10 in severity, not radiating.  He reported having flare-ups every 2 weeks of greater severity than normal and lasting for hours, relieved with acetaminophen and walking.  He mentioned having limitations at work in flexion and climbing.  The Veteran reported that he had not had any incapacitating episodes during the past year.  On examination there was no evidence of swelling, effusion, laxity, ankylosis, inflammatory arthritis, or joint abnormalities.  Tenderness to palpation was noted.  Straight leg raising test was negative.  

Range of motion testing revealed flexion from to 90 degrees with pain at 40 degrees, 30 degrees of right and left lateral flexion, with pain at 0 degrees.  Extension was to 30 degrees with pain at 30 degrees, and lateral rotation was to 30 degrees bilaterally, with no pain.  The examiner indicated that there was pain after repetitive use with no additional loss of motion.  MRI studies revealed straightened lordosis, suggestive of spasm (lumbar paravertebral muscle spasm); mild degenerative osteoarthritic changes of the spine; and milti-level disc bulges from L3-4 to L5-S1 with mild bilateral neural formaminal stenosis at L4-L5, and these conditions were diagnosed.  The report mentioned that the Veteran was employed full-time by an electric energy company, where he had worked from 10 to 20 weeks.  The report reflects that he had not lost any time from work for disability, but had lost 33 weeks from work during the prior year due to active service.  The examiner indicated that the back condition resulted in no or mild effects on almost all activities of daily living except for chores where the impact was assessed as moderate.  At work, the back condition resulted in pain climbing into the truck and walking downstairs.

By rating action of October 2008, an initial 10 percent evaluation was granted for the Veteran's low back disability, effective from March 2008.  

A VA examination was conducted in March 2011 at which time the Veteran complained of low back pain radiating into the legs.  Moderate flare-ups, occurring weekly and lasting for hours were reported.  The Veteran denied having manifestations of: bowel or bladder dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran acknowledged having symptoms of decreased motion, stiffness, weakness, spasm and spinal pain, but denied having symptoms of fatigue, or any incapacitating episodes.  It was noted that the Veteran had no limitations on walking and did not use any assistive devices.  

On examination, posture and gait were normal.  There was no evidence of the following symptoms: kyphosis, lumbar flattening, reverse lordosis, listing, scoliosis, or ankylosis, but lumbar lordosis was shown.  The examination was revealed spasms, guarding, pain with motion, and tenderness; but was negative for atrophy and weakness.  Range of motion testing revealed flexion from 0 to 80 degrees; 30 degrees of left and right lateral flexion; 20 degrees of left and right lateral rotation; and extension from 0 to 30 degrees with pain on motion in all areas tested.  On repetitive testing there was objective evidence of pain, without additional imitation of motion.  Reflex and sensory evaluation of the upper and lower extremities were normal.  The report reflected that the Veteran was still employed full-time by an electric energy company, and had not lost any time from work during the past 12 month period.  Diagnoses of lumbar spondylosis, lumbar spasms; lumbar disc bulging; and lumbar foraminal stenosis sand L4-5, were made.  The examiner made a specific finding that there was no clinical evidence of radiculopathy on examination. 

Service connection for radiculopathy of the right and left lower extremities was denied in an April 2011 rating action. 

Most recently, a VA examination of the back was conducted in May 2013 and the claims file was reviewed.  The Veteran complained of worsening back pain and flare-ups impacting lifting objects and stooping.  The report reflects that he does not use any assistive devices.  Range of motion testing revealed flexion from 0 to 25 degrees, with painful motion at 5 degrees; 15 degrees of right lateral flexion and 10 degrees of left lateral flexion, with pain at 5 degrees bilaterally; 10 degrees of left and right lateral rotation, with pain at 5 degrees; and extension from 0 to 15 degrees, with pain at 5 degrees.  The Veteran was able to perform repetitive testing which revealed flexion to 30 degrees, extension to 20 degrees; 15 degrees of right and left lateral flexion; and 15 degrees of right and left lateral rotation.  Functional loss was described as less movement than normal and pain on movement.  Tenderness, guarding and or muscle spasms were noted.  The examiner specifically found that there were no indications of radicular pain or radiculopathy on examination, nor were there any indications of bowel or bladder dysfunction.  The report reflected that the Veteran had not lost any time from work during the past 12 month period and that his back disability did not impact his ability to work.     

Analysis

The Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for degenerative osteoarthritis of the lumbar spine, with lumbar paravertebral muscle spasm and disc bulges from L3-L4 to L5-S1, for portions of the appeal period extending from March 7, 2008 to May 3, 2013 (excluding an active duty period); and in excess of 40 percent from May 4, 2013, forward.  The Veteran's active duty period pertinent to the appeal period extends from April 2011 to March 2012.  

For the entirety of the appeal period, the Veteran's low back disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code (DC) 5242 is used for the evaluation of degenerative arthritis of the spine.  In turn, evaluation under that code is referred to DC 5003. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010. In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 5003, Note 1.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, andatrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The other diagnostic code and criteria potentially applicable in this case is 5243, used to evaluate intervertebral disc syndrome. Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for the assignment of a 10 percent evaluation for incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.  

For the portion of the appeal period extending from March 7, 2008 to May 3, 2013, an initial 10 percent evaluation was assigned under DC 5242, based on evidence of painful motion.  The RO specifically found that the Veteran did not actually meet the schedular criteria for the assignment of a 10 percent evaluation under the General Rating Formula, as the Veteran did not have the required restriction of motion or any of the other manifestations warranting such a rating.  

As for the assignment of an initial disability rating in excess of 10 percent for the low back for the portion of the appeal period extending from March 7, 2008 to May 3, 2013, the Board is unable to find any basis for an increased initial rating. During this time period, there was no evidence the Veteran's forward flexion was greater than 30 degrees but not greater than 60 degrees.  Rather VA examinations conducted in 2008 and 2011 documented a range of flexion of at worst 80 to 90 degrees with pain.  Similarly, the combined range of motion of the lumbar spine as measured during the 2008 and 2011 VA examinations was clearly and well in excess of 120 degrees.  Nor did any findings made prior to May 4, 2013, reveal evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or kyphosis.  The records reference evidence of straightened lordosis, suggestive of spasm, without any indication that this was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

The Board has considered whether an increased evaluation is warranted under another Diagnostic Code, including under the criteria for intervertebral disc syndrome.  In order to receive the next higher 20 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least two weeks but less than four weeks during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  However, during the appeal period extending from March 7, 2008 to May 3, 2013, the evidence does not reflect that the Veteran's low back disorder was productive of essentially any incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician.  As such, an increased evaluation under Diagnostic Code 5243 is not warranted.  

To the extent that findings of mild degenerative osteoarthritic changes of the spine; and multi-level disc bulges from L3-4 to L5-S1 with mild bilateral neural formaminal stenosis at L4-L5 were made in 2008, the Veteran is not entitled to a separate compensable disability rating for limitation of motion of the lumbar spine due to this condition, which would be appropriately rated as degenerative arthritis under Diagnostic Codes 5003-5010.  Evaluations for distinct disabilities resulting from the same injury may only be separately evaluated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, at 261- 62 (1994).  Ratings for arthritis are generally based upon demonstrable limitation of motion, which in this case has been considered and is the basis for the 10 percent disability rating already assigned, as the scheduler criteria were not actually met.  To assign a separate or additional disability rating for limitation of the motion of the lumbar spine due to degenerative disc disease not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes.   

Turning to the portion of the appeal period extending from May 4, 2013 forward, a 40 percent evaluation has been assigned based on evidence of limitation of flexion to 30 degrees or less, as shown upon examination of May 4, 2013.  

Absent any evidence of unfavorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, an evaluation in excess of 40 percent is not warranted.  

Rating the Veteran's disability of the lumbar spine under Diagnostic Code 5243, based on incapacitating episodes, an increased evaluation to 40 percent would require evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 

In this regard, at no point during the entire appeal period has the Veteran himself described any incapacitating episodes relating to the low back, as recorded consistently on VA examination reports of 2008. 2011, and 2013.  Essentially, there is no indication in either the lay or clinical evidence, of any incapacitating episodes, and certainly not of any such episodes occurring with the duration and frequency required for the assignment of an evaluation in excess of 40 percent.  

The Board has also considered whether separate or increased evaluations are warranted based upon a showing of neurological symptomatology related to the lumbar spine.  In this regard, the file contains a probative, credible medical opinion, provided in March 2011, and based on clinical testing, to the effect that there was no clinical evidence of radiculopathy on examination.  Moreover, service connection for radiculopathy of the right and left lower extremities was denied in an April 2011 rating action.  As such there is no basis at this time for the assignment of separate or compensable evaluations for neurological symptomatology.  

The Board also observes that there is no indication that there is any symptomatology of the bowel or bladder related to the low back disability.  VA clinical records dated throughout the appeal period, as well as VA examination reports fail to reveal complaints of any actual manifestations of bowel or bladder dysfunction, related to the back disability.  Accordingly, there is no basis for the assignment of a separate or compensable evaluation for bowel or bladder dysfunction.  

Throughout the appeal period, the evidence reflects the Veteran has consistently complained of pain and limitation of function associated with his lumbar spine disability and has described restriction of activities, such as stooping and lifting. The 2008, 2011, and 2013 VA examination reports all document evidence of pain on motion and the Veteran has provided lay evidence of pain productive of functional impairment.  However, repetitive testing did not reveal any further limitation of motion or function, and in fact during the 2013 VA examination, the Veteran's motion actually showed improvement on repetitive testing.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned initial 10 and subsequent 40 percent evaluations contemplate the effects of the Veteran's manifestations of pain, weakness, and fatigue on activity and motion.  Therefore, an increased evaluation based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Upon comprehensively reviewing the record in this case, the Board finds that an initial rating in excess of 10 percent for the portion of the appeal period extending from March 7, 2008 to May 3, 2013; and entitlement to a disability rating in excess of 40 percent for the portion of the appeal period extending from May 4, 2013 forward, are not warranted.  See Fenderson and Hart, supra.  As discussed herein, there is no basis for the assignment of increased initial or staged ratings, or separate ratings in this case.  As there is a preponderance of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is denied.

Extraschedular Evaluation and TDIU

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the low back disability at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   

The initial 10 and subsequent 40 percent ratings assigned herein for the Veteran's low back disability contemplate the pain, functional impairment, and limitations associated with the Veteran's activities of daily living.  There are no additional symptoms that result in impairment of function.  See Mitchell, Burton, supra; 38 C.F.R. §§ 4.40, 4.59.  Thus there are no symptoms/impairment of function shown or alleged that are not fully encompassed by the criteria for the 10 percent rating assigned.  Moreover, the rating schedule provides for ratings higher than that assigned based on more severe functional impairment. Likewise, other rating criteria address additional symptoms.  Significantly, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the VA examination reports have consistently indicated that the Veteran is employed full-time, nor has he suggested otherwise. Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

For the portion of the appeal period extending from March 7, 2008, to May 3, 2013, entitlement to an initial rating in excess of 10 percent for Entitlement to an initial disability rating in excess of 10 percent for degenerative osteoarthritis of the lumbar spine, with lumbar paravertebral muscle spasm and disc bulges from L3-L4 to L5-S1, is denied.  

For the portion of the appeal period extending from May 4, 2013 forward, entitlement to a disability rating in excess of 40 percent degenerative osteoarthritis of the lumbar spine, with lumbar paravertebral muscle spasm and disc bulges from L3-L4 to L5-S1, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


